EXHIBIT Sun Healthcare Group, Inc. Supplemental Bonus Plan Effective July 1, 2009, supplemental incentive bonuses of Executives of Sun and of SunBridge shall be determined pursuant to this plan.This plan is intended to provide bonuses that qualify for the performance-based compensation exemption of Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as amended.This plan is adopted under Section 5.2.2 of Sun’s 2009 Performance Incentive Plan (the “Plan”), and bonuses awarded under this plan shall be awards under the Plan that are subject to all of the terms and conditions of the Plan. The supplemental incentive bonus (the “Supplemental Bonus”) of an Executive for the six-month period ending December 31, 2009 (the “Applicable Period”) shall be based on the criteria set forth below.Supplemental Bonuses will be paid in addition to compensation payable under other compensation agreements and plans.The Supplemental Bonus will be based upon achievement of the targets described below. 1.EPS.The Committee has established a target of $.53 for Sun’s consolidated earnings per share
